Title: Edmé Jacques Genet to John Adams: A Translation, 9 May 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       
        9 May 1780
       
      
      I have the honor to send you enclosed a London Evening Post of 6 May, but I must ask you to return it immediately. I will send you a London Courant, containing a detailed account of your reception in Spain.
      I learn from the gazettes that Captain Paul Jones lodges with you. It would give us great pleasure if you would bring him with you Sunday. That will be a most happy day for me and we will drink to the prosperity and glory of the United States.
      I have requested seats at the chapel for you and your party to watch the ceremony.
     